
	

113 HR 1251 IH: Veteran Excellence Through Education Act of 2013
U.S. House of Representatives
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1251
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2013
			Mrs. Negrete McLeod
			 (for herself, Mr. Hinojosa,
			 Mr. Grijalva,
			 Mrs. Napolitano,
			 Ms. Wilson of Florida,
			 Mr. Lowenthal,
			 Mr. Ben Ray Luján of New Mexico,
			 Mr. Vargas, and
			 Mr. Takano) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To authorize the Secretary of Veterans Affairs to make
		  grants with minority serving institutions for the purpose of establishing
		  verified delivery systems to address social and academic problems facing
		  veterans enrolled at such institutions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veteran Excellence Through Education Act of
			 2013.
		2.Department of
			 Veterans Affairs grants to minority serving institutions to address social and
			 academic problems facing veterans
			(a)In
			 generalThe Secretary of
			 Veterans Affairs may make grants to minority serving institutions for the
			 purpose of establishing verified delivery systems to address social and
			 academic problems facing veterans enrolled at such institutions.
			(b)Use of
			 fundsThe recipient of a grant under this section shall use the
			 grant funds to carry out any of the following activities for veterans enrolled
			 at the institution receiving the grant:
				(1)Providing
			 education services, including post-secondary education, courses in English as a
			 second language, general education development preparation, financial literacy
			 workshops and courses, generational diversity awareness programs, and health
			 and wellness programs.
				(2)Activities
			 designed to increase access to workforce services, including on-job training,
			 internships, skills training, job placement, and personal development.
				(3)Other types of
			 support services, including health and nutrition services, housing assistance,
			 transportation, and child care.
				(4)Establishing a
			 center for veteran student success on the campus of the institution to provide
			 a single point of contact to coordinate comprehensive support services for
			 veterans who are enrolled in a program of education offered by the
			 institution.
				(5)Establishing a veteran support team,
			 including representatives from the offices of the institution responsible for
			 admissions, registration, financial aid, veterans benefits, academic advising,
			 student health, personal or mental health counseling, career advising, and
			 disabilities services, and any other office of the institution that provides
			 support to veteran students on campus.
				(6)Providing a coordinator whose primary
			 responsibility is to coordinate the activities carried out under the
			 grant.
				(7)Monitoring the
			 rates of enrollment, persistence, and completion of veterans who are enrolled
			 in a program of education offered by the institution.
				(8)Developing a plan
			 to sustain a center described in paragraph (4) after the institution no longer
			 receives funds under this section.
				(9)Providing outreach
			 to veterans to encourage them to enroll in a program of education offered by
			 the institution.
				(10)Providing
			 supportive instructional services for veterans enrolled in a program of
			 education offered by the institution, including—
					(A)personal,
			 academic, and career counseling;
					(B)tutoring and
			 academic skill-building assistance; and
					(C)assistance with
			 special admissions and transferring credits from previously attended
			 institutions of higher learning or other relevant credits.
					(11)Providing
			 assistance to veterans admitted for enrollment in a program of education
			 offered by the institution in obtaining student financial aid.
				(12)Providing housing
			 support for veterans enrolled in a program of education offered by the
			 institution who live in institutional facilities or who commute.
				(13)Academic
			 programs, orientation programs, and other activities designed to ease the
			 transition to campus life for such veterans.
				(14)Support for
			 veteran student organizations and veteran student support groups at the
			 institution.
				(15)Coordination of
			 academic advising and admissions counseling with military installations and
			 national guard units located in the same geographic area as the
			 institution.
				(16)Other support services the institution
			 determines necessary to ensure the success of veterans enrolled in a program of
			 education offered by the institution in achieving educational and career
			 goals.
				(c)EligibilityTo
			 be eligible to receive a grant under this section, a minority serving
			 institution shall submit to the Secretary an application containing a program
			 plan containing a strategy for meeting the needs of veterans enrolled in the
			 institution. Such a plan shall include—
				(1)an identification
			 of the population to be served;
				(2)an identification
			 of the education and employment needs of the population to be served and the
			 manner in which the activities proposed to be provided using grant funds are
			 designed to strengthen the ability of such individuals to achieve their higher
			 education goals;
				(3)a description of the activities proposed to
			 be provided using grant funds and the manner in which such activities would be
			 integrated with other appropriate activities carried out by or at the
			 institution; and
				(4)a description, developed in consultation
			 with the Secretary, of the performance measures proposed to be used to assess
			 the performance of the institution in carrying out activities using grant
			 funds.
				(d)DefinitionsIn this section:
				(1)The term
			 minority serving institution means a historically Black college or
			 university, a Hispanic-serving institution, a Tribal College or University, or
			 a Predominantly Black Institution.
				(2)The term
			 historically Black college has the meaning given the term
			 part B institution as defined in section 322(2) of the Higher
			 Education Act of 1965 (20 U.S.C. 1061(2)).
				(3)The term
			 Hispanic-serving institution has the meaning given that term in as
			 section 502(a)(5) of such Act (20 U.S.C. 1101a(a)(5)).
				(4)The term
			 Tribal College or University has the meaning given that term in
			 section 316(b)(3) of such Act (20 U.S.C. 1059c(b)(3)).
				(5)The term
			 Predominantly Black Institution has the meaning given that term in
			 section Predominantly Black Institution has the meaning given that term in
			 section 318(b)(6)of such Act (20 U.S.C. 1059e(b)(6)).
				(e)TerminationThe
			 Secretary may only make a grant under this section during fiscal years 2014
			 through 2019.
			
